Emott, Justice.
In Jay agt. Martine, (2 Duer, 654,) it was held by Bosworth; J., in the superior court, that an execution could not be ordered on a judgment on the application, by motion, of the representatives of a deceased plaintiff; and that §§ 283 and 284 of the Code are only applicable to judgments where all the parties .to which are living. This decision was followed and approved by Mitchell, J., at special term, in a case reported in 1 Abbott, 126. 'And in Cameron agt. Young, (6 How. Pr. R. 372,) it was held that the method of proceeding by writ of scire facias was abolished, and an action in the *540-form .given by the Code substituted. These cases, and the reasoning of the judges who delivered the opinions, are, I think, a correct exposition of the present state of law and practice on this point; and they dispose of the principal objection to this action raised by the demurrer, and urged on the argument. Such an action as this is not only a proper, but it is the only proper method of obtaining the relief which the plaintiffs ask. The case of the Catskill Bank agt. Sanford, (4 Pr. R. 100,) is in no degree in conflict with these views, or with the cases cited. That case decides in conformity with Cameron agt. Young, (6 Pr. R. 372,) that the proceedings by writ of scire facias are abolished as well as rendered unnecessary in such a ease as the one then before the court, and other remedies given by the Code. In that case no change of parties, by death or otherwise, had occurred, and therefore the court were able to direct the issuing of execution upon an application by motion. The only possible doubt was, whether the repeal of the proceedings by scire facias, and the elections authorizing relief in such cases on motion, applied to judgments recovered before the Code took effect. The court held that they did so apply; but this decision is entirely consistent with the opinion, that where a plaintiff dies after judgment, there is no party left who can make the motion for leave to issue execution, and the only remedy is an action to obtain the relief formerly reached by the writ of scire facias guare eocecutionem non. Nor is there any force in the suggestion, that this proceeding is an action on a judgment, and therefore cannot be brought without leave of the court. (Code, § 71.)
Without deciding whether this can be regarded as an action “ between the same parties,” or whether the administrators of a deceased plaintiff come within the principle of the decision in Tufts agt. Bransted, (1 Abb. 83,) where the general term of the superior court held, for reasons which I think are entirely convincing, that an assignee of a judgment is not within the prohibition of this section, I think the actions referred to by the words “ an action on a judgment,” in § 71, are actions to recover of the defendant the amount due on the judgment, as *541any other money demand would be recovered, using the judgment only as evidence of the amount of the debt-^such actions as would have been actions of debt on judgment under our former system*
The action to revive and have execution in behalf of a deceased plaintiff; which is the substitute for a scire facias, is not within the mischief which this clause was intended to remedy, and therefore its provisions should not be extended to cut off such proceedings*
The evil at which this legislation was aimed, was the reduplication of costs and vexation of defendants, by bringing, suits on judgments, instead of issuing executions, and following each new judgment by a new suit. Thus the defendant was subjected to an oppressive burden of costs, created in reiterated proceedings, which resulted in nothing but these increased costs, without increasing the remedies,- or altering the position of the plaintiff in the original judgment. These suits were or might be continued ad infinitum, and with no other result. But the present suit will place in the hands of the plaintiffs a means of collecting their judgment, which, without the use of this or some equivalent method, they cannot obtain. And at the same time it is the only similar suit which can be brought on this judgment on the present state of facts, and cannot be the commencement of a series of vexatious actions. Besides, if the view I have taken of the scope and effect of the saving clause in the sections repealing the scire facias act be correct, such an action as the present is impliedly, if not expressly, given or retained by the Code.
Upon the remaining question presented by the demurrer I am equally clear against the defendant. Let it be conceded that the act of the surrogate in appointing administrators, with the will annexed, is analogous to a judgment or decree upon the merits of a matter in controversy in the surrogate’s court; and that, by the former rules of pleading, all the facts showing jurisdiction in the surrogate to make the appointment must be pleaded, in order to show the right of the plaintiff to sue, as they must have been if a decree of the surrogate was the cause *542of action, anc} that these facts are not sufficiently averred in the present complaint. These points may all be conceded on the present argument; for in the view which I have taken of the case, it is unnecessary to decide them, although Hay inclination is against the defendant on all these points.
Butj giving the defendant the advantage of all these considerations, the case is then brought directly within § 161 of the Code. The former rule was, that in pleading a judgment or determination of a court of inferior and limited jurisdiction, it was not enough to aver that the court had or had not acquired jurisdiction of the persons and the subject, but the facts conferring the jurisdiction must be specially pleaded—such as the service of process, the nature of the demand litigated, &c. (3 Barb. 603.) The 161st section of the Code was expressly intended to alter this rule, and it is abrogated in terms, and a mode of averring any judgment or proceeding of an inferior tribunal authorized,' which, as I understand this complaint, the pleader here has adopted. In pleading any determination of a court of limited jurisdiction, it is no longer necessary to state the facts conferring jurisdiction, but such, judgment or determination may simply be alleged to have been duly given or made. If that be denied, jurisdiction, and all jurisdictional facts must be proved.
In the present case, the right of the plaintiffs, or their legal capacity to sue, depends upon their appointment by the surrogate of1 Dutchess county. Their appointment in the state of Connecticut does not qualify them to sue in the courts of this state. And in pleading their appointment in this state, it is sufficient to aver, as has been done in this complaint, by what court or officer it was made, and that it was duly made. I think this satisfies all' rules of pleading in such cases. (See Beach agt. King, 17 Wend. 197.)
There must be judgment for the plaintiffs, with leave to the defendant to answer in twenty days, on payment of costs.